It appears by the bill that when the first note came to maturity it was paid by Adams. The circumstance of Adams having raised the money to extinguish the first note, by borrowing of the bank on the second note, according to the rules of accommodation of the bank, did not by any principle of equity that we are acquainted with, carry the name of Charles McCauley (400) or his estate as surety to the second note, or to the debt thus contracted. By the cancellation of the first note, the suretyship of Charles McCauley was brought to an end; and any impression to the contrary which might have rested on the minds of the plaintiffs does not help their case. The demurrer was properly sustained, and the decree must be
PER CURIAM.                               Affirmed, with costs. *Page 326